PER CURIAM.
This appeal involves a claim brought under the Federal Tort Claims Act, 28 *67U.S.C. §§ 1346, 2671 et seq., against a doctor at a Veterans Administration clinic. After careful review of the record, we discern no clear error in any of the district court’s findings. Primus v. United States, 389 F.3d 231, 237 (1st Cir.2004). Particularly, the district court’s assessment of witness credibility was hardly clearly erroneous. addendum and apparently deliberately retrained from citing them, we award double costs to appellee. Fed. R. App. P. 30(a)(1); 1st Cir. R. 28(a)(1), 38.
Affirmed. Double costs to appellee.
Since the appellant did not include the district court’s findings and rulings in his